Title: To James Madison from William Pinkney, 24 April 1806 (Abstract)
From: Pinkney, William
To: Madison, James


                    § From William Pinkney. 24 April 1806, Baltimore. “I have just had the Honor to receive your Letter of the 23d Instant, by which I am informed that, by a Nomination of the President, with the Concurrence of the Senate, I am united with Mr. Monroe, in a Commission plenepotentiary & extraordinary, for settling all matters of Difference between the United States & the United Kingdom of Great Britain & Ireland, relative to wrongs committed between the parties, on the high Seas or other waters, and establishing the principles of Navigation & Commerce between them.
                    “I take the Liberty to ask that it may be made known to the President that I accept this Appointment with a high Sense of its great Importance, and of the flattering Confidence which it implies, and that the Arrangements for my Departure shall be completed without Delay.
                    “It will be perfectly convenient to me to go to Washington early in the next Week; and as I do not understand that the Delay will be material I will venture to defer my Visit until Tuesday or Wednesday next.”
                